Appeal by defendant from a judgment of the County Court, Westchester County, rendered June 9, 1964 after a jury trial, convicting him of manslaughter in the second degree and sentencing him to serve a term of five to seven years. Judgment modified on the law and the facts by reducing the sentence to the time already served by the defendant. In our opinion, under all the circumstances, the sentence imposed upon this defendant was excessive. In the interests of justice the sentence should be reduced to the time already served and the defendant discharged. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.